Case 2:20-cv-03400-PA-JPR Document 36 Filed 05/11/20 Page 1 of 12 Page ID #:989



  1   ASHLEY SIMONSEN (SBN 275203)
       E-mail: ASimonsen@cov.com
  2
      COVINGTON & BURLING LLP
  3   1999 Avenue of the Stars
      Los Angeles, CA 90067-4643
  4
      Telephone: (424) 332-4800
  5   Facsimile: (424) 332-4749
  6
      EMILY JOHNSON HENN (SBN 269482)
  7    E-mail: EHenn@cov.com
      COVINGTON & BURLING LLP
  8
      3000 El Camino Real
  9   5 Palo Alto Square, 10th Floor
      Palo Alto, CA 94306
 10
      Telephone: (650) 632-4700
 11   Facsimile: (650) 632-4800
 12
      Attorneys for Defendant Facebook, Inc.
 13
 14
 15
 16                         UNITED STATES DISTRICT COURT
 17                       CENTRAL DISTRICT OF CALIFORNIA
 18
 19                                              Case No. 2:20-cv-3400 (PA)(JPRx)
    TODD HURVITZ, individually, and on
 20 behalf of all others similarly situated,
                                                 DEFENDANT FACEBOOK,
 21        Plaintiff,                            INC.’S RESPONSE TO ORDER
 22                                              TO SHOW CAUSE
           v.
 23 ZOOM VIDEO COMMUNICATIONS,
    INC., et al.,
 24
          Defendants.
 25
 26
 27
 28

                        FACEBOOK INC.’S RESPONSE TO ORDER TO SHOW CAUSE
Case 2:20-cv-03400-PA-JPR Document 36 Filed 05/11/20 Page 2 of 12 Page ID #:990



  1   I.     INTRODUCTION
  2          On April 15, 2020, the Court ordered Plaintiff to show cause why venue is
  3   proper in this District and why the action should not be dismissed or transferred to
  4   another district pursuant to 28 U.S.C. §§ 1404 or 1406 (the “Show Cause Order”).
  5   See Dkt. 15. The Court also ordered all parties to submit responses to “assist the
  6   Court in determining whether transfer is appropriate and in the interest of justice.”
  7   Id. at 2.
  8          Defendant Facebook, Inc. (“Facebook”) responds in support of transfer to the
  9   Northern District of California. First, Plaintiff has omitted a critical fact from his
 10   Complaint and Response to the Show Cause Order (Dkt. 29, “Response”): Plaintiff
 11   has had a Facebook account since 2008. He is therefore bound by Facebook’s
 12   mandatory forum selection clause requiring that Plaintiff bring his claims against
 13   Facebook in the Northern District. As the Supreme Court made clear in Atlantic
 14   Marine, forum selection clauses are “controlling” in § 1404 transfer decisions “in
 15   all but the most exceptional cases.” Atl. Marine Constr. Co. v. U.S. Dist. Ct. for W.
 16   Dist. of Tex., 571 U.S. 49, 63 (2013). Second, transfer is independently warranted
 17   under the first-to-file rule, given the substantial judicial economy to be gained by
 18   transferring this class action to the Northern District where 13 similar cases are
 19   pending. Finally, even if there were no forum selection clause, a transfer is
 20   warranted because the Northern District is a more convenient forum for three of the
 21   four parties in this case, and Plaintiff’s choice of forum is heavily discounted here
 22   because he purports to represent a nationwide class. Individually and in
 23   combination, these circumstances urge the transfer of this action to the Northern
 24   District of California.
 25
 26
 27
 28

                        FACEBOOK, INC.’S RESPONSE TO ORDER TO SHOW CAUSE
                                                 1
Case 2:20-cv-03400-PA-JPR Document 36 Filed 05/11/20 Page 3 of 12 Page ID #:991



  1   II.   BACKGROUND
  2         A.     Similar Class Actions Pending In The Northern District
  3         On March 30, 2020, a class action complaint was filed against Defendant
  4   Zoom Video Communications, Inc. (“Zoom”) in the Northern District of California
  5   alleging that Zoom failed to protect its users’ information by disclosing it to third
  6   parties such as Facebook and LinkedIn. See Cullen v. Zoom Video Commc’ns, Inc.,
  7   Case No. 5:20-cv-02155-LHK-SVK (N.D. Cal.). Since then, at least 13 more
  8   similar actions have been filed against Zoom, not including this one. See
  9   Declaration of Laura Brookover (“Brookover Decl.”), ¶ 3. Thirteen actions total
 10   have been filed in or transferred to the Northern District of California. Id. ¶¶ 4–5.
 11   So far, ten of the cases in the Northern District have been deemed related and are
 12   pending before the Honorable Lucy H. Koh, because “it appears likely that there
 13   will be an unduly burdensome duplication of labor and expense or conflicting
 14   results if the cases are conducted before different Judges.” Cullen, Case No. 5:20-
 15   cv-02155-LHK-SVK, Dkt. 28, Stipulation and Order (N.D. Cal. Apr. 24, 2020).
 16   Motions are pending in the three other Northern District cases to relate them to the
 17   actions before Judge Koh. Brookover Decl., ¶¶ 4–5.
 18         The allegations in these other cases are substantially similar to Plaintiff’s
 19   here. For example, multiple other cases, like the Complaint in this action, allege:
 20         (1)    that an iOS version of the Zoom app sent user information to third
 21   parties, including Facebook, without consent, e.g., Dkt. 1, Compl. ¶¶ 2–3, 78; Dkt.
 22   29-2 (Cullen Compl.) ¶¶ 2, 14–16; Dkt. 29-3 (Taylor Compl.) ¶¶ 2, 31–51;
 23         (2)    that Zoom has admitted that its information-sharing practices were not
 24   fully disclosed to Zoom users, e.g., Dkt. 1, Compl. ¶¶ 19, 50; Dkt. 29-2 (Cullen
 25   Compl.) ¶¶ 20; Dkt. 29-5 (Kondrat Compl.) ¶¶ 1, 19;
 26         (3)    that Zoom misrepresented its privacy and security practices in its
 27   consumer disclosures, e.g., Dkt. 1, Compl. ¶¶ 20–23, 51, 70–72; Dkt. 29-2 (Cullen
 28   Compl.) ¶¶ 14–15; Dkt. 29-3 (Taylor Compl.) ¶¶ 45–50;

                        FACEBOOK, INC.’S RESPONSE TO ORDER TO SHOW CAUSE
                                                 2
Case 2:20-cv-03400-PA-JPR Document 36 Filed 05/11/20 Page 4 of 12 Page ID #:992



  1         (4)    that Facebook or other third parties used information shared by Zoom
  2   to display targeted advertising to Zoom users, e.g., Dkt. 1, Compl. ¶¶ 58, 69; Dkt.
  3   29-2 (Cullen Compl.) ¶¶ 15–16; Dkt. 29-3 (Taylor Compl.) ¶¶ 6, 36, 38; and
  4         (5)    that the alleged conduct supports claims under California’s Unfair
  5   Competition Law, for common-law and constitutional invasion of privacy, and for
  6   unjust enrichment, e.g., Dkt. 1, Compl. ¶¶ 53, 97–106, 148–154, 169–177, 209–
  7   226; Dkt. 29-2 (Cullen Compl.) ¶¶ 3, 21, 31–52, 84–89; Dkt. 29-3 (Taylor Compl.)
  8   ¶¶ 91–103, 113–133.
  9         B.     Plaintiff’s Facebook Account And Forum Selection Clause
 10         A Facebook account exists for an individual named Todd Hurvitz who lives
 11   in Los Angeles, California, where Plaintiff resides, and lists his hometown as
 12   Highland Park, Illinois. See Declaration of Nicholas Wong (“Wong Decl.”), ¶ 11;
 13   Dkt. 29-35, Declaration of Todd Hurvitz, ¶ 3. The account was registered on
 14   September 17, 2008. Wong Decl., ¶¶ 11–14. A public records search reveals that
 15   just one person named Todd Hurvitz lives in Los Angeles, and he is associated with
 16   a prior address in Highland Park, Illinois. See Brookover Decl., ¶ 7. Accordingly,
 17   the known evidence establishes that the Facebook account belongs to Plaintiff.
 18         As a condition of registering and maintaining that account, Plaintiff agreed to
 19   Facebook’s Terms of Use, now called the Terms of Service. Wong Decl., ¶ 13.
 20   The Terms of Service cover the “use of Facebook” as well as “Facebook Products,”
 21   which are defined to include “the other products, features, apps, services,
 22   technologies, and software” that Facebook offers. Id. ¶ 21, Ex. C at 1.
 23         The Terms of Service contain a mandatory forum selection clause, which
 24   provides:
 25                For any claim, cause of action, or dispute you have
 26                against us that arises out of or relates to these Terms or
 27                the Facebook Products (“claim”), you agree that it will
 28                be resolved exclusively in the U.S. District Court for

                       FACEBOOK, INC.’S RESPONSE TO ORDER TO SHOW CAUSE
                                                3
Case 2:20-cv-03400-PA-JPR Document 36 Filed 05/11/20 Page 5 of 12 Page ID #:993



  1                the Northern District of California or a state court
  2                located in San Mateo County.
  3   Id. ¶ 22 & Ex. C at 8 (emphasis added).

  4   III.   ARGUMENT
  5          Under the factors identified in the Court’s Show Cause Order and other
  6   applicable law, this case should be transferred to the Northern District of California.
  7          A.    Venue Is Proper In The Northern District of California.
  8          As Plaintiff concedes, venue is proper in the Northern District of California.
  9   Resp. at 8–9. A civil action may be brought in “a judicial district in which any
 10   defendant resides, if all defendants are residents of the State in which the district is
 11   located.” 28 U.S.C. § 1391(b)(1). A corporation is resident in a district if it is
 12   subject to personal jurisdiction there. Id. § 1391(c)(2). Defendants are all
 13   headquartered within the Northern District of California, making venue proper
 14   under § 1391(b)(1).
 15          B.    Transfer Is Warranted Based On A Valid Forum Selection Clause.
 16          Plaintiff’s Complaint and Response each omits a critical fact: Plaintiff has
 17   had a Facebook account since 2008. Supra at 3. When Plaintiff registered for his
 18   account, he agreed to Facebook’s Terms of Use (later called Terms of Service).
 19   Wong Decl., ¶ 13. Specifically, Plaintiff acknowledged that the Terms may change
 20   at any time and agreed that his “continued use” of Facebook after any changes were
 21   made “constitutes your acceptance of the new Terms of Use.” Id. ¶ 15. Plaintiff
 22   also agreed that it was his responsibility to regularly check for changes to the Terms
 23   and review those changes. Id. Facebook’s Terms and Data Policy are hyperlinked
 24   at the bottom of every Facebook webpage. Id. ¶ 20. Since February 2009,
 25   Facebook’s Terms have included a mandatory forum selection clause requiring that
 26   federal court actions be brought in the Northern District of California. Id. ¶ 22.
 27
 28

                        FACEBOOK, INC.’S RESPONSE TO ORDER TO SHOW CAUSE
                                                  4
Case 2:20-cv-03400-PA-JPR Document 36 Filed 05/11/20 Page 6 of 12 Page ID #:994



  1         The forum selection clause encompasses Plaintiff’s claims against Facebook
  2   in this case. He alleges violations based on information sent to Facebook through
  3   his use of the Zoom app, which incorporated the Facebook Login feature from
  4   Facebook’s iOS Software Development Kit (“SDK”). Compl., ¶ 55. Both the
  5   Facebook Login feature and the iOS SDK fall within the definition of “Facebook
  6   Products” in the Terms of Service, which broadly includes all features,
  7   technologies, and software (among other things) that Facebook offers. See Wong
  8   Decl., Ex. C at 1. Accordingly, Plaintiff’s claims “relate to” Facebook Products,
  9   and thus are subject to the mandatory forum selection clause. See id. ¶ 22 & Ex. C
 10   at 8; see also Franklin v. Facebook, Inc., No. 1:15-CV-00655, 2015 WL 7755670,
 11   at *3 (N.D. Ga. Nov. 24, 2015) (noting the “broad” scope of Facebook’s forum
 12   selection clause). For the same reasons, the claims of putative class members who
 13   have Facebook accounts also are subject to the forum selection clause.
 14         Facebook’s forum selection clause has been held valid and enforceable by
 15   multiple courts. See, e.g., Dolin v. Facebook, Inc., 289 F. Supp. 3d 1153, 1157 (D.
 16   Haw. 2018) (finding Facebook’s forum selection clause enforceable and
 17   transferring case to the Northern District of California); Fteja v. Facebook, Inc.,
 18   841 F. Supp. 2d 829, 834–35, 844 (S.D.N.Y. 2012) (same). Indeed, a district judge
 19   surveyed relevant case law and was unable to “identify a single instance where any
 20   federal court has struck down [Facebook’s Terms of Service] as an impermissible
 21   contract of adhesion” or that “held the forum selection clause now at issue to be
 22   otherwise unenforceable.” Franklin, at *2, *5 (collecting cases).
 23         As the Supreme Court has made clear, a valid forum selection clause is
 24   enforceable under § 1404 and should be “given controlling weight in all but the
 25   most exceptional cases.” See Atl. Marine, 571 U.S. at 63 (citation omitted). When
 26   a valid forum selection clause applies, courts must disregard (1) the plaintiff’s
 27   choice of forum and (2) the parties’ private interests, including convenience. Id. at
 28   63–65; see also Yei A. Sun v. Advanced China Healthcare, Inc., 901 F.3d 1081,

                        FACEBOOK, INC.’S RESPONSE TO ORDER TO SHOW CAUSE
                                                 5
Case 2:20-cv-03400-PA-JPR Document 36 Filed 05/11/20 Page 7 of 12 Page ID #:995



  1   1087–88 (9th Cir. 2018) (applying Atlantic Marine’s analysis to a forum selection
  2   clause). Instead, the parties’ interests are considered to “weigh entirely in favor of
  3   the preselected forum,” and courts “may consider arguments about public-interest
  4   factors only.” Id. at 64. Those factors will “rarely” defeat transfer, and “the
  5   practical result is that forum-selection clauses should control except in unusual
  6   cases.” Id.
  7         It is Plaintiff’s burden to show, based on public-interest factors, that “the
  8   court should not transfer the case to the forum to which the parties agreed.” Atl.
  9   Marine, 571 U.S. at 64. Plaintiff has not attempted to meet this burden, and any
 10   such effort could not succeed. Public-interest factors include the forum’s interest in
 11   resolving local controversies, and “the interest in having the trial of a diversity case
 12   in a forum that is at home with the law.” Id. at 62 n.6 (citation omitted). Those
 13   considerations are not decisive here, since this District and the Northern District are
 14   in the same state, adjacent to one another.
 15         Because a valid, mandatory forum selection clause encompasses Plaintiff’s
 16   claims against Facebook, the Court should transfer the case to the Northern District
 17   of California. See TAP Holdings LLC v. PNC Bank, No. CV 08-6310 PA (JTLx),
 18   2008 WL 11339605, at *3 (C.D. Cal. Nov. 24, 2008) (noting that forum selection
 19   clauses are “presumptively valid” and ordering transfer because the plaintiff did not
 20   supply evidence of fraud to overcome the clause’s enforcement).
 21         C.      Transfer Is Warranted Under Traditional § 1404 Factors.
 22         Even if there were no forum selection clause, a transfer to the Northern
 23   District is independently warranted under the traditional § 1404 analysis, which
 24   involves weighing (1) the convenience of the parties, (2) the convenience of the
 25   witnesses; and (3) the interests of justice. See Metz v. U.S. Life Ins. Co. N.Y.C., 674
 26   F. Supp. 2d 1141, 1145 (C.D. Cal. 2009).
 27
 28

                        FACEBOOK, INC.’S RESPONSE TO ORDER TO SHOW CAUSE
                                                 6
Case 2:20-cv-03400-PA-JPR Document 36 Filed 05/11/20 Page 8 of 12 Page ID #:996



  1                 1.     First-To-File Rule
  2          In the transfer context, the first-to-file rule bears on the interests of justice
  3   prong, because it determines whether a “waste of time, energy, and money” will be
  4   saved by transferring an action to a district where similar cases are pending.
  5   Widjaja v. YUM! Brands, Inc., No. SACV09-0502 DOC (MLGx), 2009 WL
  6   10673334, at *2 (C.D. Cal. June 8, 2009) (citation omitted). Indeed, the existence
  7   of earlier-filed cases “may be determinative” to transfer, “even if the convenience
  8   of the parties and witnesses might call for a different result.” EFG Bank AG,
  9   Cayman Branch v. Lincoln Nat’l Life Ins. Co., CV 17-817-JFW(KSx), 2017 WL
 10   5635022, at *3 (C.D. Cal. June 8, 2017).
 11          Here, there are 13 similar actions currently pending in the Northern District;
 12   ten are pending before Judge Koh, and the plaintiffs in the other three have moved
 13   to reassign them to Judge Koh as related cases. Brookover Decl., ¶¶ 3–5. Four of
 14   the Northern District cases were filed before Plaintiff filed this lawsuit. Id. ¶¶ 3 &
 15   5. In these circumstances, it would be unnecessarily duplicative for this action to
 16   proceed separately in this District. See EFG Bank, 2017 WL 5635022, at *3
 17   (transferring case to federal court in Pennsylvania, where five similar class actions
 18   were pending); Bautista v. Best Buy Stores, L.P., No. CV 17-1026-GW(AJWx),
 19   2017 WL 10443166, at *4–5 (C.D. Cal. May 1, 2017) (transferring class action to
 20   the Northern District of California, where a single earlier-filed action was pending).
 21          It makes no difference that the other cases are brought against Zoom only.
 22   The first-to-file rule requires only that the parties are similar, and it “is satisfied
 23   whether or not there are additional unmatched parties.” Widjaja, 2009 WL
 24   10673334, at *3. Further, in a class action, “the classes themselves are compared,
 25   not the class representatives.” Id. The putative class in this case overlaps with the
 26   classes in the Northern District actions; they variously purport to cover nationwide
 27
 28

                         FACEBOOK, INC.’S RESPONSE TO ORDER TO SHOW CAUSE
                                                   7
Case 2:20-cv-03400-PA-JPR Document 36 Filed 05/11/20 Page 9 of 12 Page ID #:997



  1   classes of individuals and businesses who used the Zoom app and/or whose
  2   information was disclosed by Zoom to third parties.1
  3         The issues in the cases also are similar. See id. at *4 (“The first-to-file rule
  4   does not require that actions are identical; instead the issues must be sufficiently
  5   similar.”). For example, this Complaint and the earlier-filed complaints in the
  6   Northern District actions allege that Zoom unlawfully disclosed Zoom users’
  7   information to third parties, including Facebook, which the third parties used for
  8   targeting advertising, and they bring overlapping claims under the UCL and for
  9   common-law and constitutional invasion of privacy and unjust enrichment. Supra
 10   at 2–3 (giving examples of similarities among the complaints). These are
 11   “sufficient,” if not overwhelming, similarities to support transfer. See, e.g.,
 12   Bautista, 2017 WL 10443166, at *4 (first-to-file rule supported transfer to the
 13   Northern District even though the class action pending there was “narrower” than
 14   the case before the court).
 15         Application of the first-to-file rule confirms that the “interests of
 16   convenience, justice, and judicial economy will best be served” by transferring this
 17   action to the Northern District of California, where 13 similar actions are pending.
 18   Widjaja, at *5.
 19                2.     Contacts In The Northern District Are Greater Than In This
                          District
 20
            Facebook’s contacts with the Northern District are far more extensive than
 21
      with the Central District, making the Northern District a more convenient forum in
 22
 23   1
       Compare, e.g., Dkt. 1, Compl., ¶ 85 (defining class as everyone in the United
 24   States “whose personal or private information was unlawfully collected, disclosed
      and/or used . . . upon the installation, opening, closing or use of the Zoom App”),
 25   with Dkt. 29-2 (Cullen Complaint), ¶ 22 (defining class as everyone in the United
 26   States whose “information was collected and/or disclosed by Zoom to a third party
      upon installation or opening of the Zoom video conferencing application”) and Dkt.
 27   29-3 (Taylor Complaint), ¶ 65, (defining class as “[a]ll persons who used the Zoom
 28   app for iOS during the applicable limitations period”).

                        FACEBOOK, INC.’S RESPONSE TO ORDER TO SHOW CAUSE
                                                 8
Case 2:20-cv-03400-PA-JPR Document 36 Filed 05/11/20 Page 10 of 12 Page ID #:998



   1   which to litigate. Facebook’s principal place of business and headquarters are
   2   located in Menlo Park in the Northern District, and it has additional offices in San
   3   Francisco, Mountain View, Sunnyvale, and Fremont, all of which are in the
   4   Northern District. Wong Decl., ¶ 2. Close to one-half of Facebook’s nearly 45,000
   5   employees work out of offices located in the Northern District. Id. ¶ 3. Facebook
   6   owns real property in the Northern District, and Facebook’s two data centers in
   7   California are both in the Northern District. Id. ¶ 5.
   8         In contrast, Facebook has only two offices in the Central District, in Los
   9   Angeles and Northridge, both of which it leases. Id. ¶ 6. Less than 1.5 percent of
  10   Facebook’s employees work out of these offices. Id. ¶ 7. Facebook does not own
  11   real property in this District. Id. ¶ 6. Facebook’s Los Angeles office, which is the
  12   larger of its two Central District offices, id., focuses on the media and entertainment
  13   industries, as exemplified by the executives who are based there. See Dkt. 29-24 at
  14   3. The Los Angeles office’s primary operations are Facebook and Instagram
  15   partnerships, Facebook Watch, and the Oculus suite of virtual reality gaming
  16   platforms, none of which is relevant to this case. See id.
  17         Plaintiff’s allegations indicate that Zoom and LinkedIn likewise have greater
  18   contacts with the Northern District, where they are both headquartered. Dkt. 1,
  19   Compl., ¶¶ 9, 11. The only party more at home in the Central District is Plaintiff,
  20   but because he seeks to represent a nationwide class of plaintiffs, his choice of
  21   forum is “heavily” discounted. Lily Jeung v. Yelp, Inc., No. CV 14-6223 FMO
  22   (ASx), 2015 WL 12990204, at *4 (C.D. Cal. May 13, 2015) (“heavily” discounting
  23   the weight given to plaintiff’s choice of forum “because this matter is a putative
  24   class action”); see also Jovel v. i-Health, Inc., No. CV 12-05526 DDP (JCGx),
  25   2012 WL 5470057, at *3 (C.D. Cal. Nov. 8, 2012) (noting that in a proposed class
  26   action, the plaintiff’s choice of forum deserved less weight, and convenience of the
  27
  28

                         FACEBOOK, INC.’S RESPONSE TO ORDER TO SHOW CAUSE
                                                  9
Case 2:20-cv-03400-PA-JPR Document 36 Filed 05/11/20 Page 11 of 12 Page ID #:999



   1   parties favored transfer because although “Plaintiff would have some role in a trial,
   2   it would not be nearly as significant as that of Defendant”).2
   3                3.     Contacts Relating To Plaintiff’s Causes Of Action
   4         The only alleged contact between Plaintiff’s claims and this District is that he
   5   used the Zoom app here, which is insignificant. Cf. R.A. v. Epic Games, No. CV
   6   19-1488-GW-Ex, 2019 WL 6792801, at *8–9 (C.D. Cal. July 30, 2019) (plaintiff’s
   7   mere use of the defendant’s game in this District meant that plaintiff’s choice of
   8   forum deserved less weight). And even that single contact does not exist for
   9   putative class members who reside outside this District, on whose behalf Plaintiff
  10   purports to bring claims.
  11         The focus of Plaintiff’s claims is Zoom’s alleged disclosure of user
  12   information to LinkedIn, Facebook, and other third parties. E.g., Dkt. 1, Compl.,
  13   ¶ 2. Given that all three Defendants are headquartered in the Northern District and
  14   the totality of other factors addressed above, the Northern District has a more
  15   substantial connection to Plaintiff’s claims than this District.
  16                4.     Location of Witnesses and Availability of Compulsory
  17                       Process

  18         Other than himself, Plaintiff has named only one potential witness: Zoom’s
  19   CEO. Resp. at 11. He claims not to know where Zoom’s CEO is located. Id.
  20         At this stage in the case, Facebook does not know which individuals it may
  21   seek to call as witnesses. But because nearly one half of all Facebook employees
  22   work in the Northern District, see Wong Decl., ¶ 4, and fewer than 1.5 percent of its
  23   employees work in the Central District, id. ¶ 7, it stands to reason that Facebook
  24
  25   2
        The Court also ordered the parties to address sources of revenue and points of
  26   public contact in the respective Districts. Facebook does not record or distinguish
       between revenue earned in the Northern or Central Districts in the ordinary course
  27   of business, and Facebook’s public-facing online terms are equally accessible
  28   within both Districts. See Wong Decl., ¶ 8.

                         FACEBOOK, INC.’S RESPONSE TO ORDER TO SHOW CAUSE
                                                  10
Case 2:20-cv-03400-PA-JPR Document 36 Filed 05/11/20 Page 12 of 12 Page ID #:1000



   1   employees with relevant knowledge are more likely to be located outside of the
   2   Central District.
   3         Finally, given that the parties’ potential witnesses are uncertain at this point,
   4   it is not clear whether the availability of compulsory process favors one District
   5   over the other.
   6                5.      Ease of Access to Sources of Proof and Difference in
                            Litigation Costs
   7
   8         Presumably, much of the relevant evidence in this case will be digital. For
   9   that reason, Facebook does not anticipate a significant difference in ease of access
  10   to sources of proof between the Central and Northern Districts. Likewise,
  11   Facebook has not undertaken a comparison of expected litigation costs, and it
  12   considers the primary cost benefit of litigating in the Northern District would result
  13   from the anticipated proximity of a greater number of witnesses within that District.
  14   IV.   CONCLUSION
  15         For the foregoing reasons, the Court should transfer this action to the
  16   Northern District of California.
  17
       Dated: May 11, 2020                     COVINGTON & BURLING LLP
  18
  19
                                               By: /s/ Emily Johnson Henn
  20
                                                    Emily Johnson Henn
  21
                                                       Attorneys for Defendant
  22                                                   FACEBOOK, INC.
  23
  24
  25
  26
  27
  28

                           FACEBOOK, INC.’S RESPONSE TO ORDER TO SHOW CAUSE
                                                  11
